NOTARY PUBLIC — BOND
A notary public, pursuant to 49 O.S. 2 [49-2] (1971), can post a personal bond with good and sufficient sureties with the court clerk before entering upon the duties of his office. The Attorney General is in receipt of your letter in which you ask the following question: "Can a notary public, pursuant to Title 49 O.S. 2 [49-2] (1971), post a personal bond with good and sufficient sureties with the court clerk before entering upon the duties of his office or do the provisions of the aforementioned statute require that the surety on the notary's bond be a corporate surety?" Title 49 O.S. 2 [49-2] (1971) provides in pertinent part as follows: "Before entering upon the duties of his office every notary public so appointed and commissioned shall file in the office of the court clerk, in his capacity as clerk of the District Court, of the county in which such notary resides at the time he is commissioned, the commission issued to him, his oath of office, his official signature, and impression of his official seal, and a good and sufficient bond to the State of Oklahoma, in the sum of One Thousand Dollars ($1,000), with one or more sureties to be approved by the said court clerk, . . ." (Emphasis added) Title 15 O.S. 371 [15-371] (1971) defines a surety as follows: "A surety is one who, at the request of another, and for the purpose of securing to him a benefit, becomes responsible for the performance by the latter of some act in favor of a third person, or hypothecates property as security therefor." Title 18 O.S. 482 [18-482] (1971) authorizes corporate sureties as follows: "Whenever any recognizance, stipulation, bond, or undertaking conditioned for the faithful performance of any duties or for the doing or refraining from doing anything in such recognizance, stipulation, bond or undertaking specified, is by law of the State of Oklahoma required or permitted to be given with one surety, or with two or more sureties, the execution of the same or the guaranteeing of performance of the conditions thereof shall be sufficient when executed or guaranteed solely by a corporation incorporated under the laws of the United States, or of any state, having power to guarantee the fidelity of persons holding positions of public or private trust, and to execute and guarantee bonds and undertakings in judicial proceedings: Provided, that such recognizance, stipulation, bond or undertaking be approved by the head of department, court, judge, officer, board or body executive, legislative or judicial, required to approve or execute the same." The above quoted statutes clearly provide that: 1. A notary public must post a bond with one or more sureties.  2. It is within the court clerk's discretion to approve or disapprove the surety or sureties.  3. A surety can be either an individual, as provided in 15 O.S. 371 [15-371] (1971), or a corporation as provided in 18 O.S. 481 [18-481] (1971).  Title 49 O.S. 2 [49-2] (1971) which establishes the procedures for authorizing one as a notary public does not specifically require that the surety be an individual or a corporation. Since the statute itself is silent as to the type of surety required, and since a surety may be either an individual or a corporation, the plain meaning of 49 O.S. 2 [49-2] (1971) is that the surety may be either an individual or a corporation subject to the discretion of the court clerk with whom the notary's bond is filed. Had the Legislature intended that the surety on a notary's bond be a corporation it would have so specified in the statute.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. A notary public, pursuant to 49 O.S. 2 [49-2] (1971), can post a personal bond with good and sufficient sureties with the court clerk before entering upon the duties of his office. (Marvin C. Emerson)